  Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 1 of 18 Page ID #:482


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          EDCV 18-1574-GW-SPx                                           Date      May 14, 2020
 Title             Jose Gonzalez v. Cardinal Health 200, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Marcus J. Bradley                                     John P. Nordlund
 PROCEEDINGS:                TELEPHONIC HEARING RE: PLAINTIFF'S UNOPPOSED MOTION
                             FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                             [31]


The Court’s tentative ruling is circulated and attached hereto. Court and counsel confer. For reasons
stated on the record, the Motion is continued to May 21, 2020 at 8:30 a.m. A new proposed order and
the declaration of Defendant are to be filed by noon on May 18, 2020.




                                                                                                  :       06
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 2 of 18 Page ID #:483



 Jose Gonzalez v. Cardinal Health 200, LLC et al; Case No. 5:18-cv-01574-GW-(SPx)
 Tentative Ruling on Motion for Preliminary Approval of Class Settlement


 I.     Background
        A. Introduction
        Plaintiff Jose Gonzalez, individually and on behalf of all others similarly situated, sues
 Defendant Cardinal Health 200 (“Cardinal”) for: (1) failure to pay all wages; (2) failure to pay
 overtime compensation, in violation of Welfare Commission Orders and California Labor Code
 §§ 510, 1194; (3) failure to pay paid time off, in violation of Cal. Labor Code § 227.3; (4) failure
 to pay wages at the time of termination, in violation of Cal. Labor Code §§ 201-203; (5) failure
 to provide proper wage statements, in violation of Cal. Labor Code § 226(a); (6) unfair business
 practices, in violation of Cal. Business and Professions Code § 17200; (7) failure to pay all
 wages and overtime compensation, in violation of the Fair Labor Standards Act (“FLSA”), 29
 U.S.C. § 201 et seq.; (8) violation of Cal Labor Code §§ 2698 et seq. (“PAGA”); (9) failure to
 provide meal periods; and (10) failure to provide rest breaks. See generally Second Amended
 Complaint (“SAC”), Docket No. 28.
        Plaintiff now moves the Court, unopposed, for preliminary approval of a class action
 settlement and conditional certification of the settlement class.       See generally Motion for
 Preliminary Approval (“Motion”), Docket No. 33.
        B. Factual Background
        Plaintiff alleges the following: Defendant engages in the marketing and distribution of
 medical supplies, as well as various other services. SAC ¶ 14. Plaintiff worked for Defendant as
 a non-exempt hourly employee from approximately 1989 to June 2, 2017. Id. ¶ 9. Plaintiff
 brings this action on behalf of Defendant’s California-based non-exempt employees. Id. ¶ 23.
 Plaintiff alleges that Defendant improperly:
               Rounded employee work time, as a result of which Plaintiff and class members
                were not paid all wages due, including overtime wages;
               Failed to pay Plaintiff and class members overtime pay for all overtime hours
                worked;
               Failed to pay Plaintiff and class members all wages owed at termination;
               Failed to pay Plaintiff and other class members all paid time off (“PTO”) owed


                                                      1
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 3 of 18 Page ID #:484



                 upon termination;
                Failed to maintain accurate wage statements for Plaintiff and other class
                 members;
                Failed to provide adequate meal breaks; and
                Failed to provide adequate rest breaks.
 Id. ¶ 24. Plaintiff alleges that he and class members encountered the following violations during
 employment with Defendant:
                Defendant had a uniform policy of rounding hourly employees’ time, resulting in
                 Plaintiff and class members not being compensated for all the time they worked,
                 including overtime compensation;
                Plaintiff’s last day of work was June 1, 2017, and he was terminated on June 2,
                 2017. Defendants did not issue his final pay until June 3, 2017. At that time,
                 Plaintiff had an available balance of 197 of PTO available, but only 37 hours was
                 paid out on the June 3, 2017 pay stub.
 Id. ¶ 25.
         C. Proposed Settlement
         The Stipulation and Agreement of Settlement (the “Settlement”) provides the following
 details and provisions. See generally Settlement, Docket No. 31-1. On March 5, 2019, the
 parties participated in mediation with attorney Michael E. Dickstein, a mediator with a
 substantial background in resolving employment cases. See Declaration of Marcus J. Bradley in
 Support of Plaintiff’s Motion, Docket No. 31-1, ¶ 10. The parties continued mediation with Mr.
 Dickstein for several months, executing the Settlement Agreement in November 2019. Id. The
 negotiations culminated in an agreement to settle all claims for a total payment of $875,000 (the
 “Gross Settlement Amount”) by Defendant. Motion at 5. The Settlement Class refers to all
 individuals formerly employed by Defendant in the state of California and classified as hourly,
 non-exempt employees from September 28, 2016 through the date of approval of the Settlement
 Agreement.      Settlement ¶ 1.2.    The non-reversionary Gross Settlement Amount will be
 distributed in the following manner: settlement payments to participating class members; (2)
 thirty-three and a third percent of the Gross Settlement amount (up to $291,666.67) in attorneys’
 fees and up to $20,000 in litigation costs to Class Counsel; (3) $50,000 to settle PAGA claims, of
 which a $37,500 payment will be made to the Labor & Workforce Development Agency


                                                      2
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 4 of 18 Page ID #:485



 (“LWDA”), with the rest to the Net Settlement Amount; (4) settlement administration costs of up
 to $17,000; and (5) a requested service payment of up to $5,000 to Plaintiff. Settlement ¶¶ 5.1-
 5.4. The Net Settlement Amount is therefore estimated to be at least $503,833.33. Motion at 5.
 The Net Settlement Amount will be apportioned among settlement class members based on the
 number of workweeks worked during the class period. Settlement ¶ 4.2.
 II.     Legal Standard
         Under Ninth Circuit precedent, there is “a strong judicial policy that favors settlements,
 particularly where complex class action litigation is concerned.” Allen v. Bedolla, 787 F.3d
 1218, 1223 (9th Cir. 2015) (internal quotation marks omitted). Nonetheless, Federal Rule of
 Civil Procedure 23(e) requires district courts to approve class action settlements.1 “[S]ettlement
 class actions present unique due process concerns for absent class members[.]” Hanlon v.
 Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) overruled on other grounds by Wal-Mart
 Stores, Inc. v. Dukes, 564 U.S. 338 (2011); see Allen, 787 F.3d at 1223 (“[T]he district court has
 a fiduciary duty to look after the interests of those absent class members.”). In instances where
 parties arrive at a settlement before class certification, “courts must peruse the proposed
 compromise to ratify both the propriety of the certification and the fairness of the settlement.”
 Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003).
         Preliminary approval of class action settlements invokes a two-step inquiry. In re
 Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., 2017 WL 672727, at
 *12 (N.D. Cal. Feb. 16, 2017). At the first step, courts decide if a class exists. Staton, 327 F.3d
 at 952. “Such attention is of vital importance, for a court asked to certify a settlement class will
 lack the opportunity, present when a case is litigated, to adjust the class, informed by the
 proceedings as they unfold.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). At the
 second step, courts consider “whether a proposed settlement is fundamentally fair, adequate, and
 reasonable.” Hanlon, 150 F.3d at 1026. If the parties settle before class certification, the Ninth
 Circuit requires “a more probing inquiry than may normally be required under Rule 23(e).” Id.
 During the preliminary approval stage, courts “determine whether the settlement falls ‘within the
 range of possible approval.’” Booth v. Strategic Realty Tr., Inc., 2015 WL 3957746, at *6 (N.D.
 Cal. June 28, 2015) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1080 (N.D.

 1
   The Court recognizes that as of December 1, 2018, an amended version of Rule 23 is in effect. As such, the Court
 follows the amended Rule 23 in all respects.



                                                             3
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 5 of 18 Page ID #:486



 Cal. 2007)).         Courts examine “the settlement taken as a whole, rather than the individual
 component parts . . . for overall fairness.” Hanlon, 150 F.3d at 1026. Courts cannot “delete,
 modify or substitute certain provisions. The settlement must stand or fall in its entirety.” Id.
 (internal quotation marks and citation omitted).
 III.       Discussion
            A. Class Certification
            Under the foregoing legal standard, the Court would begin by deciding whether class
 certification is warranted. The proponent of class treatment bears the burden of demonstrating
 that class certification is appropriate. See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d
 1036, 1041 (9th Cir. 2012); In re Northern Dist. of California, Dalkon Shield IUD Prod. Liab.
 Litig., 693 F.2d 847, 854 (9th Cir. 1982); see also Sali v. Corona Reg’l Med. Ctr., 889 F.3d 623,
 629 (9th Cir. 2018) (“A representative plaintiff may sue on behalf of a class when the plaintiff
 affirmatively demonstrates the proposed class meets the four threshold requirements of Federal
 Rule of Civil Procedure 23(a): numerosity, commonality, typicality, and adequacy of
 representation.”). Before certifying a class, the trial court must conduct a “rigorous analysis” to
 determine whether the party seeking certification has met the prerequisites of Rule 23 of the
 Federal Rules of Civil Procedure (“Rule 23”). Valentino v. Carter-Wallace, Inc., 97 F.3d 1227,
 1233 (9th Cir. 1996).
            Rule 23 requires the party seeking certification to satisfy all four requirements of Rule
 23(a)2 and at least one of the subparagraphs of Rule 23(b).3 Id. at 1234. “A party seeking class
 certification must affirmatively demonstrate his compliance with the Rule – that is, he must be
 prepared to prove that there are in fact sufficiently numerous parties, common questions of law
 or fact, etc.” Wal-Mart Stores, 564 U.S. at 350. The Court is permitted to consider any material
 necessary to its determination, though it should not go so far as to engage in a trial of the merits.
 Id. at 350-51 (noting that the “rigorous analysis” required at class certification will “[f]requently


 2
  Rule 23(a) requires that the party/parties seeking certification show:
          (1)      the class is so numerous that joinder of all members is impracticable;
          (2)      there are questions of law or fact common to the class;
          (3)      the claims or defenses of the representative parties are typical of the claims or defenses of
                   the class; and
          (4)      the representative parties will fairly and adequately protect the interests of the class.
 Fed. R. Civ. P. 23(a).
 3
     Here, Plaintiff seeks certification under Rule 23(b)(3). See Motion at 7.



                                                                  4
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 6 of 18 Page ID #:487



 . . . entail some overlap with the merits of the plaintiff’s underlying claim”); Ellis v. Costco
 Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (“[I]t is not correct to say a district court
 may consider the merits to the extent that they overlap with class certification issues; rather, a
 district court must consider the merits if they overlap with the Rule 23(a) requirements.”)
 (emphasis added); Marlo v. United Parcel Serv., Inc., 639 F.3d 942, 949 (9th Cir. 2011); Vinole
 v. Countrywide Home Loans, Inc., 571 F.3d 935, 947 n.15 (9th Cir. 2009); Blackie v. Barrack,
 524 F.2d 891, 900-01 & n.17 (9th Cir. 1975); Sali, 889 F.3d at 630 (“At this preliminary stage, a
 district court may not decline to consider evidence solely on the basis that the evidence is
 inadmissible at trial.”).
            1. Numerosity
         Rule 23(a)(1) requires a demonstration that “the class is so numerous that joinder of all
 members is impracticable.” Fed. R. Civ. P. 23(a)(1). Here, the proposed settlement class
 includes approximately 1,820 individuals. Motion at 7. “In general, courts find the numerosity
 requirement satisfied when a class includes at least 40 members.” Rannis v. Recchia, 380 F.
 App’x 646, 651 (9th Cir. 2010). Because the proposed class is large enough that joinder of all
 members would be impracticable, the Court finds the numerosity requirement satisfied.
            2. Commonality
         Rule 23(a)(2) requires the existence of “questions of law or fact common to the class[.]”
 Fed. R. Civ. P. 23(a)(2). Courts must construe this rule “permissively.” Hanlon, 150 F.3d at
 1019. “All questions of fact and law need not be common to satisfy the rule.” Id. “[F]or
 purposes of Rule 23(a)(2) even a single common question will do.” Wal-Mart Stores, 564 U.S.
 at 359 (internal quotation marks and brackets omitted). “Their claims must depend upon a
 common contention . . . . That common contention, moreover, must be of such a nature that it is
 capable of classwide resolution—which means that determination of its truth or falsity will
 resolve an issue that is central to the validity of each of the claims in one stroke.” Id. at 350.
 “When the claim is that an employer’s policy and practices violated labor law, the key question
 for class certification is whether there is a consistent employer practice that could be a basis for
 consistent liability.   Class certification is usually appropriate where liability turns on an
 employer’s uniform policy that is uniformly implemented, since in that situation predominance is
 easily established.” Kamar v. Radio Shack Corp., 254 F.R.D. 387, 399 (C.D. Cal. 2008), aff’d
 sub nom. Kamar v. RadioShack Corp., 375 F. App’x 734 (9th Cir. 2010).



                                                      5
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 7 of 18 Page ID #:488



          In this case, Plaintiff asserts that the class members share the overarching common
 question of whether Defendant’s employment policies and procedures violated the law. See
 Motion at 11. For example, Plaintiff asserts that Defendant had a uniform policy of rounding
 employees’ start and stop times.                There is therefore a common question as to whether
 Defendant’s practice of rounding its employees’ start and stop time entries violated the law with
 regard to payment of all wages owed and overtime.                         Class members also share common
 questions as to whether Defendant violated the law by failing to provide or permit its employees
 to take meals breaks and by failing to pay all premiums for missed and late meal breaks. As
 such, the Court would find that Plaintiff has demonstrated commonality.4
              3. Typicality
          Rule 23(a)(3) requires that the claims or defenses of the representative parties are typical
 of the claims or defenses of the class. “The purpose of the typicality requirement is to assure that
 the interest of the named representative aligns with the interests of the class.”                            Hanon v.
 Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “Typicality refers to the nature of the
 claim or defense of the class representative, and not to the specific facts from which it arose . . .
 .” Id. (citation and internal quotation marks omitted). “The test of typicality is whether other
 members have the same or similar injury, whether the action is based on conduct which is not
 unique to the named plaintiffs, and whether other class members have been injured by the same
 course of conduct.” Id. (citation and internal quotation marks omitted); see also General Tel.
 Co. of the Sw. v. Falcon, 457 U.S. 147, 156 (1982) (“Falcon”) (indicating that class
 representatives “must be part of the class and possess the same interest and suffer the same injury
 as the class members”); O’Connell & Stevenson, Rutter Group Practice Guide: Civil Procedure
 Before Trial: Ch. 10 – Class Actions, ¶ 10:289, at 10-93 (The Rutter Group 2018) (“A plaintiff’s
 claim is typical if it: arises from the same event or practice or course of conduct that gives rise to
 the claims of other class members; and is based on the same legal theory as their claims.”). The
 representative plaintiffs’ claims need not be identical to those of the class, but rather need only
 be “reasonably co-extensive with those of absent class members . . . .” Hanlon, 150 F.3d at
 1020. In practice, “[t]he commonality and typicality requirements of Rule 23(a) tend to merge.”
 Falcon, 457 U.S. at 157 n.13.

 4
   Plaintiff does not seek certification as to its seventh cause of action for violation of the FLSA or its eighth cause of
 action under PAGA. See Motion at 12 n.5.



                                                                 6
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 8 of 18 Page ID #:489



        Here, the claims of Gonzalez and the other Settlement Class Members arise from the
 same alleged conduct. Like the class as a whole, Gonzalez alleges that he was subjected to
 Defendant’s practice of rounding start and stop time entries, failing to provide meal and rest
 breaks, and failing to provide accurate wage statements with double time. See Motion at 13.
 The Court finds that Gonzalez’s claims are typical of those asserted by the class as a whole.
           4. Adequacy
        Representative parties must also fairly and adequately protect the interests of the class.
 See Fed. R. Civ. P. 23(a)(4). Generally speaking, “[w]hether the class representative[] satisf[ies]
 the adequacy requirement depends on the qualifications of counsel for the representatives, an
 absence of antagonism, a sharing of interests between representatives and absentees, and the
 unlikelihood that the suit is collusive.” Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010)
 (omitting internal quotation marks) (quoting Walters v. Reno, 145 F.3d 1032, 1046 (9th Cir.
 1998) and Crawford v. Honig, 37 F.3d 485, 487 (9th Cir. 1994)); see Ellis, 657 F.3d at 985 (“To
 determine whether named plaintiffs will adequately represent a class, courts must resolve two
 questions: ‘(1) do the named plaintiffs and their counsel have any conflicts of interest with other
 class members and (2) will the named plaintiffs and their counsel prosecute the action vigorously
 on behalf of the class?’”); see also Sali, 889 F.3d at 634; Staton, 327 F.3d at 957; Local Joint
 Executive Bd. of Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d 1152, 1162
 (9th Cir. 2001) (“The record indicates clearly that [the class representative] understands his
 duties and is currently willing and able to perform them. The Rule does not require more.”).
        At this point, the Court is not aware of any adequacy problems. Neither Gonzalez nor
 class counsel have any apparent conflicts of interest. See Motion at 16. Plaintiff’s claims are
 typical of the other Settlement Class Members such that they are aligned in their interests. The
 firm representing Plaintiff, Bradley/Grombacher, LLP, has significant experience litigating wage
 and hour class actions.    See Bradley Decl. ¶¶ 33-42.       Further, Plaintiff and counsel have
 diligently pursued this action on behalf of the class. They have filed two amended complaints
 and engaged in mediation and negotiations from March 2019 through November 2019, when
 they reached the proposed settlement agreement. See Motion at 17. The Court would thus find
 the adequacy requirement satisfied.
           5. Predominance and Superiority
        Because Plaintiffs seek to certify a class under Rule 23(b)(3), the Court must analyze



                                                     7
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 9 of 18 Page ID #:490



 whether the proposed class satisfies the predominance and superiority inquiry. Rule 23(b)(3)
 provides that:
                  [a] class action may be maintained if Rule 23(a) is satisfied and if:
                  ...
                  the court finds that the questions of law or fact common to class
                  members predominate over any questions affecting only individual
                  members, and that a class action is superior to other available
                  methods for fairly and efficiently adjudicating the controversy.
                  The matters pertinent to these findings include:
                  (A) the class members’ interests in individually controlling the
                  prosecution or defense of separate actions;
                  (B) the extent and nature of any litigation concerning the
                  controversy already begun by or against class members;
                  (C) the desirability or undesirability of concentrating the litigation
                  of the claims in the particular forum; and
                  (D) the likely difficulties in managing a class action.

 Fed. R. Civ. P. 23(b)(3). “[A]n individual question is one where members of a proposed class
 will need to present evidence that varies from member to member, while a common question is
 one where the same evidence will suffice for each member to make a prima facie showing or the
 issue is susceptible to generalized, class-wide proof.” Torres v. Mercer Canyons Inc., 835 F.3d
 1125, 1134 (9th Cir. 2016) (quoting Tyson Foods v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016)).
         Here, Plaintiff provides minimal explanation of why the predominance and superiority
 requirements are satisfied. As to predominance, Plaintiff merely states that “[t]here are no
 individualized defenses or issues that preclude certification or take center stage over the common
 issues that can be resolved for the class in one fell swoop.” Motion at 14. And while Plaintiff
 states that individual adjudication would be unnecessarily burdensome and impractical, Plaintiff
 does not actually explain why a class action is superior. Id. Plaintiff does not address any of the
 factors described in Rule 23(b)(3) as pertinent to the predominance or superiority analysis.
 Without some actual discussion of predominance and superiority, particularly in the context of
 Rule 23(b)(3), the Court cannot assess those two factors. Therefore, the Court would find that
 Plaintiffs have not yet demonstrated that the predominance and superiority requirements are
 satisfied.
         B. Preliminary Approval of Settlement



                                                        8
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 10 of 18 Page ID #:491



        The Ninth Circuit has noted various factors for district courts to consider in deciding
 whether a class action settlement is fair, adequate, and reasonable:
                (1) the strength of the plaintiff’s case; (2) the risk, expense,
                complexity, and likely duration of further litigation; (3) the risk of
                maintaining class action status throughout the trial; (4) the amount
                offered in settlement; (5) the extent of discovery completed and the
                stage of the proceedings; (6) the experience and views of counsel;
                (7) the presence of a governmental participant; and (8) the reaction
                of the class members to the proposed settlement.
 In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011) (citation omitted).
        In addition, the Ninth Circuit instructs district courts to scrutinize potential red flags
 indicating collusion. “Collusion may not always be evident on the face of a settlement, and
 courts therefore must be particularly vigilant not only for explicit collusion, but also for more
 subtle signs that class counsel have allowed pursuit of their own self-interests and that of certain
 class members to infect the negotiations.” Id. at 947. Subtle signs of collusion include:
        (1) when counsel receive a disproportionate distribution of the settlement, or
        when the class receives no monetary distribution but class counsel are amply
        rewarded;
        (2) when the parties negotiate a “clear sailing” arrangement providing for the
        payment of attorneys’ fees separate and apart from class funds, which carries “the
        potential of enabling a defendant to pay class counsel excessive fees and costs in
        exchange for counsel accepting an unfair settlement on behalf of the class;” and
        (3) when the parties arrange for fees not awarded to revert to defendants rather
        than be added to the class fund.
 Id. (internal quotation marks and citations omitted).
        “[T]he preliminary approval stage [i]s an ‘initial evaluation’ of the fairness of the
 proposed settlement made by the court on the basis of written submissions and informal
 presentation from the settling parties.”     In re High-Tech Emp. Antitrust Litig., 2013 WL
 6328811, at *1 (N.D. Cal. Oct. 30, 2013). A court need not conduct a complete analysis of the
 fairness factors at this time because “some of these ‘fairness’ factors cannot be fully assessed
 until the Court conducts the final approval hearing[.]” Lusby v. Gamestop Inc., 297 F.R.D. 400,
 412 (N.D. Cal. 2013). Instead, at this stage, “[p]reliminary approval of a settlement and notice to
 the class is appropriate if ‘[1] the proposed settlement appears to be the product of serious,
 informed, non-collusive negotiations, [2] has no obvious deficiencies, [3] does not improperly
 grant preferential treatment to class representatives or segments of the class, and [4] falls within



                                                         9
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 11 of 18 Page ID #:492



 the range of possible approval.’” Johnson v. Quantum Learning Network, Inc., 2016 WL
 4529607, at *1 (N.D. Cal. Aug. 30, 2016) (quoting In re Tableware, 484 F. Supp. 2d at 1079).
 The “decision to approve or reject a settlement is committed to the sound discretion of the trial
 judge[.]” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458 (9th Cir. 2000), as amended (June
 19, 2000) (internal quotation marks omitted).
         Under recent amendments to Rule 23(e) effective December 1, 2018,5 district courts
 must consider a list of factors delineated in Rule 23(e)(2):
         (2) Approval of the Proposal. If the proposal would bind class members, the court
         may approve it only after a hearing and only on finding that it is fair, reasonable,
         and adequate after considering whether:
                  (A) the class representatives and class counsel have adequately
                  represented the class;
                  (B) the proposal was negotiated at arm’s length;
                  (C) the relief provided for the class is adequate, taking into account:
                          (i) the costs, risks, and delay of trial and appeal;
                          (ii) the effectiveness of any proposed method of distributing relief
                          to the class, including the method of processing class-member
                          claims;
                          (iii) the terms of any proposed award of attorney’s fees, including
                          timing of payment; and
                          (iv) any agreement required to be identified under Rule 23(e)(3);
                  and
                  (D) the proposal treats class members equitably relative to each other.
 Fed. R. Civ. P. 23(e)(2).
         Regarding these recent amendments, the Advisory Committee recognizes that federal
 “[c]ourts have generated lists of factors” to decide the fairness, reasonableness, and adequacy of
 a settlement, and that “each circuit has developed its own vocabulary for expressing these
 concerns.”      Fed. R. Civ. P. 23(e)(2) advisory committee’s note to 2018 amendment.
 Recognizing that, the Advisory Committee explained that it did not intend to “displace any factor
 [used by federal courts], but rather to focus the court and the lawyers on the core concerns of

 5
   After propagating certain amendments, the Supreme Court transmitted those amendments to Congress, instructing
 that those amendments “shall take effect on December 1, 2018, and shall govern in all proceedings in civil cases
 thereafter commenced and, insofar as just and practicable, all proceedings then pending.” Order Submitting
 Amendments        to     Federal    Rules     of     Civil   Procedure     at    3     (April    26,      2018),
 https://www.supremecourt.gov/orders/courtorders/frcv18_5924.pdf; see generally, In re Pangang Grp. Co., LTD.,
 901 F.3d 1046, 1050 (9th Cir. 2018) (addressing the amendment process).



                                                           10
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 12 of 18 Page ID #:493




 procedure and substance that should guide the decision whether to approve the proposal.”6 Id.
 As such, to the extent possible the Court would apply the factors listed in Rule 23(e)(2) through
 the lens of the Ninth Circuit’s factors and existing relevant precedent. The Court would also take
 heed of the Advisory Committee’s warning not to let “[t]he sheer number of factors . . . distract
 both the court and the parties from the central concerns that bear on review under Rule 23(e)(2).”
 Fed. R. Civ. P. 23(e)(2) advisory committee’s note to 2018 amendment.
             1. Whether the Class is Adequately Represented and the Settlement is the Product of
             Serious, Informed, Non-Collusive Negotiations
         Addressing whether the class is adequately represented and the Settlement is the product
 of serious, informed, non-collusive negotiations, the Court first looks to whether the parties
 engaged in an adversarial process to arrive at that agreement. Counsel have actively litigated the
 case since it was filed in 2018. See Docket. The parties engaged in substantial discovery before
 reaching this settlement, allowing them to fully assess the value of the claims involved. See
 Bradley Decl. ¶¶ 7-9. In March 2019, the parties engaged in a full-day mediation session with
 Michael Dickstein, an experienced wage and hour mediator. Id. ¶ 10. While they were unable to
 reach an agreement in that session, the parties continued negotiating, with Mr. Dickstein’s
 assistance, until finally reaching an agreement in November 2019. Id.
         In other words, only after significant discovery, the use of a mediator, and prolonged
 negotiations did the parties enter into the Settlement. That order and process matters to the
 Court. See Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009 (“We put a good
 deal of stock in the product of an arms-length, non-collusive, negotiated resolution, and have
 never prescribed a particular formula by which that outcome must be tested.”) (citations
 omitted); In re Zynga Inc. Secs. Litig., 2015 WL 6471171, at *9 (N.D. Cal. Oct. 27, 2015)
 (holding that the parties’ use of mediator and fact that significant discovery had been conducted
 “support the conclusion that the Plaintiff was appropriately informed in negotiating a
 settlement”); Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2011 WL 1627973, at *8
 (N.D. Cal. Apr. 29, 2011) (noting that the parties’ use of a mediator “suggests that the parties
 reached the settlement in a procedurally sound manner and that it was not the result of collusion
 or bad faith by the parties or counsel.”). Though the Court does not grant undue weight to the


         6
           “[T]he Advisory Committee Notes provide a reliable source of insight into the meaning of a rule . . . .”
 See United States v. Vonn, 535 U.S. 55, 64 n.6 (2002).



                                                            11
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 13 of 18 Page ID #:494



 recommendation of the parties’ counsel, the fact they worked on these cases at length and have
 an understanding of their risks, also cuts slightly in favor of finding the settlement procedurally
 robust and the product of arm’s length negotiations. See In re Heritage Bond Litig., 2005 WL
 1594403, at *9 (C.D. Cal. Mar. 9, 1989) (“The recommendation of experienced counsel carries
 significant weight in the court’s determination of the reasonableness of the settlement.”)
 (quotation omitted).
        None of the “subtle signs of collusion” that the Ninth Circuit has warned of are present
 here. In re Bluetooth, 654 F.3d at 947. The gross settlement amount is $875,000, covering the
 period of September 28, 2016 through the granting of preliminary approval, with attorneys’ fees
 of up to $291,666.67 (33 1/3 % of the gross settlement amount). See Motion at 5-6. While the
 Court will conduct a review of the reasonableness of the requested attorneys’ fees when
 Plaintiffs’ counsel submits such a motion, the Court would not find that the agreed-upon amount
 represents a per se disproportionate distribution for purposes of determining collusion.
 Attorneys’ fees will be paid from the gross settlement amount, so the case does not present a
 “clear sailing” arrangement. See id. The Settlement is not contingent on the Court approving
 counsel’s application for attorneys’ fees. See id. at 31. Finally, there is no indication that any
 attorneys’ fees or costs not awarded will revert back to Defendants. As such, the Court would
 not find that any indicators of collusion weigh against approval.
        In sum, it appears from the course of proceedings and the proposed Settlement that the
 class representatives and class counsel have adequately represented the class and that the
 proposal was negotiated at arm’s length, which goes to at least two of the factors in the recently
 amended Rule 23(e)(2).      See Fed. R. Civ. P. 23(e)(2)(A)-(B).      The above (especially the
 collusion red flags analysis) speaks to some degree to Rule 23(e)(2)(C), but the Court will
 include other relevant analysis for that determination below. The Court would conclude that this
 factor weighs in favor of preliminary approval.
           2. Obvious Deficiencies
        “In application, ‘obvious deficiencies’ has become a useful catch-all for problems other
 than preferential treatment or inadequate consideration.” See Philliben v. Uber Techs., Inc., No.
 14-CV-05615-JST, 2016 WL 4537912, at *4 (N.D. Cal. Aug. 30, 2016); id. at *4 n.3 (“Examples
 of individual shortcomings identified in other cases include ambiguity regarding the
 consideration to be received by class members . . . an overly broad release, too brief an opt-out



                                                     12
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 14 of 18 Page ID #:495



 period, and the failure to provide class members the opportunity to object to Plaintiff’s motion
 for attorney’s fees and costs.” (internal quotation marks and citations omitted)). The Court does
 not find any obvious deficiencies in the Settlement. The gross settlement amount is a non-
 reversionary payment of $875,000, to be shared by a total class of approximately 1,820
 individuals. See Motion at 7. The net settlement amount of approximately $503,833.33 will be
 divided among settlement class members on a pro rata basis, based on the number of workweeks
 worked during the class period.7 Id. at 6; Settlement ¶ 4.2. The Settlement also allows class
 members to object and to opt out. See Brady Decl. Ex. B. The Settlement does not appear to
 define released claims too broadly: it provides that class members release wage and hour claims.8
 See Settlement ¶ 7.1; Motion at 31. The parties have agreed to retain a third-party administrator
 to provide notification services and claims administration. See Declaration of Michael Bui (“Bui
 Decl.”), Docket No. 31-3, ¶¶ 2-3. Finally, as discussed above, the Settlement was reached after
 years of litigation, and none of the signs of collusion are present. Based upon this showing, the
 Court does not see any obvious deficiencies with the proposed settlement.
             3. Preferential Treatment
         The Court is inclined to find that the Settlement does not improperly provide preferential
 treatment to any class member. As explained above, the settlement form will pay class members
 based on the number of workweeks worked during the class period. See Settlement ¶ 4.2. This
 will result in each class member’s recovery being based on the specific harms that class member
 experienced. See, e.g., Dearaujo v. Regis Corp., Nos. 2:14-cv-01408-KJM-AC, 2:14-cv-01411-
 KJM-AC, 2016 WL 3549473, at *12 (E.D. Cal. June 30, 2016) (finding at the preliminary
 approval stage that a “mechanism for distributing the settlement funds proportionally based on
 the total number of weeks worked” was “reasonable”).
         The Court does not see a problem with the named plaintiff receiving up to $5,000 in class
 representative awards. See Motion at 5. Under Ninth Circuit precedent, service awards to
 named plaintiffs in a class action are permissible and do not necessarily render a settlement

 7
   The proposed Settlement does not provide additional payment for terminated employees who may have had
 waiting time claims. Plaintiff asserts that this is reasonable due to the significant barriers to recovery for those
 claims. See Motion at 32.
 8
   At the hearing, the Court would like the parties to explain why the effective dates of the release provided in the
 Settlement cover May 31, 2014 through the date of the preliminary approval order, when the class period is only
 defined as covering September 28, 2016 through the date of the preliminary approval order. See Settlement ¶¶ 1.6,
 7.2.



                                                             13
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 15 of 18 Page ID #:496



 unfair or unreasonable. See, e.g., Rodriguez, 563 F.3d at 958-69. The $5,000 requested for the
 named plaintiff is presumptively reasonable. See Smith v. Am. Greetings Corp., No. 14-CV-
 02577-JST, 2016 WL 362395, at *10 (N.D. Cal. Jan. 29, 2016) (“Several courts in [the Northern
 District of California] have indicated that incentive payments of $10,000 or $25,000 are quite
 high and /or that, as a general matter, $5,000 is a reasonable amount.”) (quoting Harris v. Vector
 Marketing Corp., No. C-08-5198 EMC, 2012 WL 381202, at *7 (N.D. Cal. Feb. 6, 2012)).
        In sum, the Court is inclined to find that the proposed settlement does not improperly
 provide preferential treatment to any class members.
           4. Within Range of Possible Approval
        The next factor asks the Court to examine whether the proposed settlement falls within
 the range of possible approval. “To determine whether a settlement ‘falls within the range of
 possible approval,’ courts focus on ‘substantive fairness and adequacy’ and ‘consider plaintiffs’
 expected recovery balanced against the value of the settlement offer.” Shuchardt v. Law Office
 of Rory W. Clark, No. 15-CV-01329-JSC, 2016 WL 232435, at *10 (N.D. Cal. Jan. 20, 2016)
 (quoting Tableware, 484 F. Supp. 2d at 1080). Here, Plaintiff has highlighted several risks
 involved in continuing the course of litigation. See Motion at 21-24. For instance, there were
 disputed legal and factual issues regarding Plaintiff’s rounding, wage statement, waiting time,
 and meal period times. See id. Defendant has argued that its rounding practice was facially fair
 and neutral, that Plaintiff did not suffer any injury from the alleged failure to provide proper
 wage statements, and that it had a policy and practice of paying all wages due upon termination,
 inter alia. See id. Further, Plaintiff acknowledges that he “has been unable to establish there
 were rest period violations, significant unpaid PTO, or overtime pay violations based on
 discovery and the records produced.” Id. at 23.
        The Settlement provides for a gross settlement amount of $875,000. See id. at 5. The net
 settlement amount consists of the gross settlement amount minus the following: (1) 33 1/3%, or
 $291,666.67, in attorneys’ fees and up to $20,000 in litigation costs to class counsel; (2) 50,000
 to settle PAGA claims, of which $37,500 will be allocated to the LWDA and the rest will be
 distributed in the net settlement amount; (3) settlement administration costs of up to $17,000;
 and (4) a requested service payment of up to $5,000 to Plaintiff. Id. The net settlement amount
 will therefore be approximately $503,833.33. See id.
        Plaintiff has calculated the absolute total possible value of the claims as $13,719,548.



                                                    14
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 16 of 18 Page ID #:497



 See Motion at 24. The gross settlement amount of $875,000 represents approximately 6.4% of
 the total maximum damages potentially available. Plaintiff asserts that this estimate is unrealistic
 given the significant defenses that Defendant could raise, particularly with regard to the wage
 statement and waiting time penalty claims. See id. at 24-25. Plaintiff estimates that his two
 strongest claims are for rounding, with a maximum potential recovery of $203,533, and for meal
 break violations, with a maximum potential recovery of $2,773,926. See id.
        While the gross settlement amount is a small percentage of the total possible value of the
 claims, the Court is inclined to find that it is within the range of possible approval. “It is well-
 settled law that a cash settlement amounting to only a fraction of the potential recovery will not
 per se render the settlement inadequate or unfair.” Officers for Justice v. Civil Serv. Comm’n of
 City & Cty. of San Francisco, 688 F.2d 615, 628 (9th Cir. 1982). Plaintiff has provided
 sufficient explanation of the risks of continued litigation and barriers to recovery regarding
 several of his claims. Taking these risks into account, the Court would find that the settlement
 amount is fair and reasonable. See, e.g., Thomas v. Cognizant Tech. Sols. U.S. Corp., No.
 SACV111123-JSTANX, 2013 WL 12371622, at *6 (C.D. Cal. June 24, 2013) (granting final
 approval in wage and hour action where settlement represented between 4.4% and 5% of the
 maximum estimated liability).
        In sum, based on the foregoing factors and all considerations delineated in the recently
 amended Rule 23(e)(2), the proposed Settlement is sufficiently fair, adequate, and reasonable to
 merit preliminary approval.      The Court would conclude that the “record support[s] the
 conclusion that the proposed settlement will likely earn final approval after notice and an
 opportunity to object.” Fed. R. Civ. P. 23(e)(1), 2018 advisory committee notes.
           5. PAGA Payment
        The proposed Settlement includes a PAGA payment of $50,000. See Motion at 5. Of
 this amount, $37,500 is to be paid to the LWDA, and the remaining $12,500 will be contributed
 to the net settlement amount. See id. Plaintiff estimates the full PAGA penalties amount to be
 approximately $5.6 million. The PAGA payment therefore represents approximately 0.9% of the
 total estimated PAGA penalties and 5.7% of the gross settlement amount. While the PAGA
 payment is relatively low, the Court would find that it is reasonable here. Plaintiff avers that the
 PAGA penalty was negotiated in good faith and was the product of arms’-length negotiation by
 counsel well versed in the strengths and weaknesses of the PAGA claims. See id. at 28. Further,



                                                     15
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 17 of 18 Page ID #:498



 courts have approved settlements allocating much lower percentages of overall settlement
 amounts to PAGA payments. See, e.g., Garcia v. Gordon Trucking, Inc., No. 1:10-CV-0324
 AWI SKO, 2012 WL 5364575, at *2-3 (E.D. Cal. Oct. 31, 2012) (approving allocation of
 $10,000, approximately 0.3%, out of $3.7 million settlement to PAGA); Dawson v. Hitco
 Carbon Composites, Inc., No. CV167337PSGFFMX, 2019 WL 6138467, at *11 (C.D. Cal. July
 9, 2019) (approving allocation of $10,000, approximately 0.7%, out of $1.1 million settlement to
 PAGA). The Court would find that the proposed PAGA payment is reasonable in the context of
 the settlement as a whole.
        C. Adequacy of Class Notice
        Pursuant to Rule 23(e), district courts must “direct notice in a reasonable manner to all
 class members who would be bound” by the proposed settlement.                    See Rule 23(e)(1)(B).
 Regarding Rule 23(b)(3) classes, the following subsection provides:
                the court must direct to class members the best notice that is
                practicable under the circumstances, including individual notice to
                all members who can be identified through reasonable effort. The
                notice may be by one or more of the following: United States mail,
                electronic means, or other appropriate means. The notice must
                clearly and concisely state in plain, easily understood language: (i)
                the nature of the action; (ii) the definition of the class certified; (iii)
                the class claims, issues, or defenses; (iv) that a class member may
                enter an appearance through an attorney if the member so desires;
                (v) that the court will exclude from the class any member who
                requests exclusion; (vi) the time and manner for requesting
                exclusion; and (vii) the binding effect of a class judgment on
                members under Rule 23(c)(3).
 Rule 23(c)(2)(B) (reformatted for style herein). As such, the rule requires that “[i]ndividual
 notice must be sent to all class members whose names and addresses may be ascertained through
 reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). In addition, due
 process mandates that the “notice must be ‘reasonably calculated, under all the circumstances, to
 apprise interested parties of the pendency of the action and afford them an opportunity to present
 their objections.’ ” See id. at 174 (quoting Mullane v. Central Hanover Bank & Trust Co., 339
 U.S. 306, 314 (1950)). Class notice “is satisfactory if it generally describes the terms of the
 settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come
 forward and be heard.” Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004).




                                                        16
Case 5:18-cv-01574-GW-SP Document 36 Filed 05/14/20 Page 18 of 18 Page ID #:499



         In this case, the parties will hire a third-party administrator to administer the Settlement.9
 See Bui Decl. ¶ 4. Upon receipt of the names and contact information of all class members, the
 Settlement Administrator will perform a search using the National Change of Address Database
 to update the addresses as needed. See Settlement ¶ 8.2. The Settlement Administrator will mail
 the class notice and information sheets to class members by first class mail within 25 calendar
 days of the entry of the preliminary approval order. Id. ¶ 8.5. The class notice contains
 “information regarding the nature of the lawsuit; a summary of the substance of the
 settlement terms; the class definition and subclass definitions; the deadlines by which Class
 Members must submit Request for Exclusion or objection; the date for the final approval
 hearing; the formula used to calculate settlement payments; a statement that the Court has
 preliminarily approved the settlement; and a statement that Class Members will release the
 settled claims unless they opt out.” Motion at 29. The Court would conclude that the proposed
 class notice is the “best notice that is practicable under the circumstances, including individual
 notice to all members who can be identified through reasonable effort.” See Rule 23(c)(2)(B).
 The Court also finds that the content of the proposed class notice satisfies the Rule 23(c)(2)(B)
 requirements.
 IV.     Conclusion
         Based on the foregoing discussion, the Court finds that Plaintiff has satisfied most of the
 requirements for preliminary class certification and class action approval. However, the Court
 cannot certify the class without adequate analysis of the predominance and superiority
 requirements. Therefore, the Court requests supplemental briefing from Plaintiff on that issue
 before the Court rules on Plaintiff’s Motion. At the hearing, the Court would also like Plaintiff
 to explain why the Settlement provides for the claims release to begin on May 31, 2014, even
 though the class period does not begin until September 28, 2016.




 9
   The parties have proposed to name Simpluris, Inc. as the third-party Settlement Administrator. See Motion at 33.
 Simpluris has extensive experience in administering class action settlements, having provided notification and/or
 claims administration services in over 5,000 cases, including over 3,000 labor and employment cases. See Bui Decl.
 ¶ 3. Plaintiff’s counsel asserts that Simpluris’s bid of $17,000 for settlement administration is competitive for
 similar wage-and-hour class settlement administration. See Bradley Decl. ¶ 48. As such, the Court would approve
 Simpluris as Settlement Administrator.



                                                            17
